 


113 HR 1252 IH: Physical Therapist Workforce and Patient Access Act of 2013
U.S. House of Representatives
2013-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 1252 
IN THE HOUSE OF REPRESENTATIVES 
 
March 19, 2013 
Mr. Shimkus (for himself and Ms. DeGette) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Public Health Service Act to provide for the participation of physical therapists in the National Health Service Corps Loan Repayment Program, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Physical Therapist Workforce and Patient Access Act of 2013. 
2.National Health Service Corps; participation of physical therapists in loan repayment program 
(a)Mission of corps; definition of primary health servicesSection 331(a)(3)(D) of the Public Health Service Act (42 U.S.C. 254d(a)(3)(D)) is amended by striking or mental health, and inserting mental health, or physical therapy,. 
(b)Loan repayment programSection 338B of the Public Health Service Act (42 U.S.C. 254l–1) is amended— 
(1)in subsection (a)(1), by striking and physician assistants; and inserting physician assistants, and physical therapists;; and 
(2)in subsection (b)(1)— 
(A)in subparagraph (A), by inserting before the semicolon the following: , or have a doctoral or master's degree in physical therapy; 
(B)in subparagraph (B), by inserting physical therapy, after mental health,; and 
(C)in subparagraph (C)(ii), by inserting physical therapy, after dentistry,. 
 
